UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6950


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH B. KUBINSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
Senior District Judge. (3:93-cr-00028-H-1; 5:97-cv-00973-H)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dallas Craig Hughes, LAW OFFICES OF D. CRAIG HUGHES, Houston,
Texas, for Appellant.    Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth       B.     Kubinski       seeks       to     appeal       the    district

court’s    order       denying       his    Fed.       R.    Civ.     P.    60(b)     motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge      issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate          of     appealability            will      not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that        reasonable          jurists       would     find       that     the

district       court’s      assessment        of       the    constitutional             claims    is

debatable      or     wrong.         Slack     v.      McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the    record       and

conclude       that    Kubinski       has     not       made    the        requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3